Citation Nr: 1741350	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating for lumbosacral strain with degenerative disc disease and spinal stenosis rated 10 percent prior to January 24, 2017; and 40 percent thereafter.

2.  Entitlement to a separate, compensable rating for radiculopathy of the left lower extremity prior to August 22, 2012.

3.  Entitlement to a separate, compensable rating for radiculopathy of the right lower extremity prior to August 22, 2012.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from August 22, 2012.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from August 22, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an evaluation in excess of 10 percent for lumbosacral strain.

In a September 2012 rating decision, separate 20 percent ratings were assigned for radiculopathy of both lower extremities, effective from August 22, 2012.

These matters were remanded for further development in February 2014 and September 2016.  

In a January 2017 rating decision, the RO granted a 40 percent evaluation for lumbosacral strain, effective January 24, 2017.  The appeal for a higher evaluation for lumbosacral strain continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following the issuance of a supplemental statement of the case in April 2017, additional VA medical center records were associated with the record.  In April 2017, the Veteran's representative submitted a waiver of AOJ consideration of all evidence of record; therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2016). 


FINDINGS OF FACT

1.  Prior to January 24, 2017, lumbosacral strain with degenerative disc disease and spinal stenosis was manifested by forward flexion of the thoracolumbar spine primarily greater than 60 degrees, with no additional limitation of motion after repetition; muscle spasm or guarding resulting in abnormal contour or gait were not shown; ankylosis or intervertebral disc syndrome (IVDS) was not shown.

2.  From January 24, 2017, lumbosacral strain with degenerative disc disease and spinal stenosis manifested with forward flexion of the thoracolumbar spine to 30 degrees; ankylosis and IVDS were not shown.

3.  Prior to August 22, 2012, radiculopathy of the left and right lower extremities was of no more than mild severity.

4.  From August 22, 2012, radiculopathy of the left and right lower extremities was manifested by symptoms equating to no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for lumbosacral strain with degenerative disc disease and spinal stenosis rated 10 percent prior to January 24, 2017; and 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a separate, compensable rating for left lower extremity radiculopathy for the period prior to August 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

3.  The criteria for a separate, compensable rating for right lower extremity radiculopathy prior to August 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

4.  The criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy from August 22, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy from August 22, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in September 2009 satisfied the duty to notify provisions with regard to the higher rating for the lumbar spine disability.  

The appeal for higher ratings for bilateral lower extremity radiculopathy associated with the lumbar spine arises from a disagreement with the ratings assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and post-service VA records have been obtained, as well as pertinent private treatment records.  Records associated with the Veteran's Social Security Administration (SSA) disability claim have also been obtained.

The Veteran was afforded VA examinations in October 2009, August 2012, and April 2014.  Pursuant to the September 2016 Board remand, the Veteran was afforded another VA examination January 2017, which is adequate for adjudication purposes because it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  VA's duty to assist is met.  

II.  Analysis

A.  Lumbar Spine 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claim for an increased rating was received in August 2009.  Thus, the Board will generally review evidence from that date and during the one year "look back period" preceding the submission of the claim.  See 38 U.S.C.A. § 5110(b) (West 2015).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's lumbar spine disability 10 percent prior to January 24, 2017; and 40 percent thereafter pursuant to 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula, a 10 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V. 

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1).

IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the IVDS Formula, a rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At a VA examination in October 2009, the Veteran reported having numb feet and pain in the left lower leg.  This pain was reportedly sharp, mild, and constant around the calf muscle.  The Veteran reported functional impairment during flare-ups, specifically not always being able to drive a car.  He denied any incapacitation.  Range of motion testing showed forward flexion to 90 degrees, with no objective pain.  Extension was to 30 degrees, lateral rotation was to 30 degrees bilaterally, right lateral flexion was to 20 degrees, and left lateral flexion was to 30 degrees.  There was no pain noted on active ranges of motion.  The examiner noted there were no additional limitations after three repetitions of range of motion.  Thoracic sacrospinalis revealed no atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture and gait were normal.  Sensory and reflex examinations were normal.  There was no urinary or bowel dysfunction.  The examiner noted radiating pain in the left calf, but did not find muscular atrophy.  The diagnosis was degenerative disc disease with spinal stenosis, lumbosacral spine with radicular symptoms left lower extremity.

At a VA examination in August 2012, the Veteran reported that since 2009 his lower extremity numbness is more frequent in both legs.  The Veteran also reported his back pain is worse in the winter and when it flares he can hardly walk.  On objective testing, the Veteran demonstrated range of motion with forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  He was able to perform repetitive use testing with 3 repetitions without any additional limitation of motion; however, the examiner noted functional impairment (i.e. less movement than normal) after repetitive use.  The Veteran did not have guarding or muscle spasms.  His muscle strength and reflex examinations were normal.  Muscle strength and sensory examinations were all normal.  Straight leg raising tests were negative.  The examiner indicated the Veteran had moderate numbness in his right and left lower extremities, per his subjective report, but there were no objective signs of radiculopathy.  No muscle atrophy was noted.  The examiner indicated the Veteran did not have IVDS.  

At a VA examination in April 2014, the Veteran reported flare-ups and described the impact as being unable to get out of bed.  Upon objective testing, the VA examiner found the Veteran was able to achieve forward flexion to 90 degrees; extension was to 20 degrees and lateral flexion and rotation were to 20 degrees bilaterally.  There was no objective evidence of painful motion on all ranges of motion and no additional loss of motion after three repetitions.  The examiner indicated that after repetitive the Veteran would have some functional loss due to less movement than normal and interference with sitting, standing and/or weight-bearing.  Muscle strength and reflex examinations were normal.  Sensory examinations were all normal and straight leg raising test of the right leg was negative.  Straight leg testing of the left leg was positive.  The examiner noted the Veteran had mild constant pain in the right and left lower extremities due to radiculopathy; the radiculopathy in both lower extremities was mild.  IVDS was not present.  

At the most recent VA examination in January 2017, the Veteran reported numbness, throbbing, aching, and sharp pain.  He described his flare-ups and functional limitations as "bed ridden; hard to get up, stiffness with pain."  Objectively, the Veteran was able to achieve forward flexion to 30 degrees; extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 23 degrees.  Pain was noted on all ranges of motion, but it did not result in/cause functional loss.  There was evidence of pain with weight bearing.  The Veteran was unable to complete three repetitions due to pain due to pain and muscle spasms.  The examiner indicated that pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time.  Pain would cause limitation on flare-ups.  Additional factors contributing to the disability included disturbance of locomotion and interference with sitting and standing.  There was no ankylosis or IVDS present.  Muscle strength testing showed a slight decrease in strength of bilateral knee and ankle plantar extension; hip, ankle and great toe dorsiflexion was normal bilaterally.  The Veteran did not have muscle atrophy.  Reflex examinations were normal.  Sensory examination showed a decrease in the bilateral lower leg/ankles and feet/toes.  The upper anterior thigh (L2) and thigh/knee (L3/4) were normal.  The Veteran was unable to perform straight leg tests.  Testing in the bilateral lower extremities revealed moderate constant pain, but severe intermittent pain, paresthesias and/or dysesthesias, and numbness.  No muscle atrophy or changes in skin were found.  Involvement of the L4/L5/S1/S2/S3 nerve roots was identified.  Regarding the functional impact of the radiculopathy, the examiner noted that the Veteran has episodes of bilateral extremity weakness and numbness that result in potential, as well as actual, falling episodes.  The examiner noted that the Veteran had incomplete paralysis of L4/L5/S1/S2/S3 best characterized as mild, based on the results of the sensory exam showing decreased sensation.   

The evidentiary record includes progress notes from the Richmond VA Medical Center and private treatment records from Advanced Orthopaedic Centers, Henrico Doctor's Hospital - Parham, Henrico Doctor's Hospital - Forest, Industrial Rehabilitation Services, and Community Memorial Health Center.  The Veteran reports being on Social Security Disability and workman's compensation since 1996.

Advanced Orthopaedic Centers has monitored the Veteran for pain and helped maintain his spinal cord stimulating system.  A progress note from August 2009 indicated the Veteran had forward flexion of 90 degrees, extension to 10 degrees, and bending to both sides at 10 degrees.  Additional range of motion measurements were not provided.  He also suffered from radiculitis and stenosis.  

A separate note from November 2011 indicated the Veteran's flexion was 90 degrees, extension was 10 degrees, and right and left lateral flexion were each 10 percent.  Straight leg tests caused hamstring pain in the left leg and the Lasègue test on the left was negative.  Right straight leg raising caused back pain and the Lasègue test on the right side was negative.  Deep tendon reflexes in the right lower extremity were 0/4 for the patellar tendon and 1/4 for the Achilles tendon and deep tendon reflexes in the left lower extremity were 1/4 for the patellar tendon and 0/4 for the Achilles tendon.  Another note from March 2012 indicated the same range of motion measurements found in November 2011.  

In March 2013, Advanced Orthopaedic Centers noted the following range of motion had decreased: flexion to 75 degrees, extension to 5 degrees, and right and left lateral flexion to 5 degrees each.  In addition, deep tendon reflexes in both lower extremities were 1/4 for the patellar tendon and 1/4 for the Achilles tendon.

The Veteran attended physical therapy at Community Memorial Health Center. A note from March 2013 indicated the Veteran suffered from 25 percent flexion limitation, 25 percent extension limitation, and 25 percent bilateral rotation limitation.  Complete range of motion testing measurements, in degrees, were not provided.  The Veteran's chief complaint was back pain with bilateral radiation with associated symptoms including numbness and tingling.

In September 2013, a record from Advanced Orthopaedic Centers shows flexion was to only 60 degrees.  Extension was 15 degrees and right and left lateral flexion was to 10 degrees.  In addition, deep tendon reflexes in both lower extremities were 0/4 for the patellar tendon and 0/4 for the Achilles tendon.  Dysesthesia in the lower extremities was not present and circulation in both lower extremities was normal.  In November 2013, flexion was 75 degrees.  Extension was 10 degrees, right lateral flexion was 15 degrees, and left lateral flexion was 5 degrees.  Deep tendon reflexes in both lower extremities were as previously reported.  Dysesthesia in the lower extremities was not present and circulation in both lower extremities was normal.

Additional VA treatment records show a history of chronic back pain, but do not include any range of motion measurements.

Based on the cumulative evidence, a higher rating of 20 percent is not warranted prior to January 24, 2017.  See 38 C.F.R. § 4.71, DC 5237.  A 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence indicates the Veteran's forward flexion range of motion was greater than 60 degrees and his combined range of motion was greater than 120 degrees during this appeal period, even when taking into consideration any additional functional impairment caused by factors such as pain, pain on movement and less movement than normal.  VA examiners noted the Veteran's reports with regard to functional limitations described as not always being able to drive a car for long periods, trouble getting out of bed, less movement than normal, and interference with sitting, standing, and/or weight-bearing.  However, even considering these complaints, the Veteran did not exhibit any additional loss of motion during repetitive range of motion tests.  Thus, the described pain and functional loss are sufficiently contemplated in the currently assigned 10 percent rating.  The Veteran achieved forward flexion to 90 degrees during VA examinations in October 2009, August 2012, and April 2014 including after repetitive motion.  His combined range of motion at these examinations was 200 degrees in October 2009, and 190 degrees in August 2012 and April 2014.  

The ranges of motion noted in the outpatient treatment records did not reflect forward flexion limited to 60 degrees or less, except on one occasion in September 2013.  While one private measurement in September 2013 showed forward flexion was limited to 60 degrees, which would be consistent with a 20 percent rating; the range of motion testings before and after this outlier result have shown forward flexion to 75 degrees and greater.  (See treatment records showing forward flexion to 90 degrees in August 2012, 75 degrees in March 2013 and in November 2013, and 90 degrees in April 2014).  Such ranges of motion well exceed 60 degrees.  As such, the Board does not believe that the lone test result in September 2013 was indicative of range of motion primarily being limited to 60 degrees or less, such that a 20percent would be warranted for the Veteran's lumbar spine disability.  

In addition, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no ankylosis was found on any clinical examination during this appeal period.  IVDS with incapacitating episodes having a total duration of at least 2 weeks is also not shown.  Based on the above, the Board finds that entitlement to a rating in excess of 10 percent is not warranted prior to January 24, 2017, is not warranted 

From January 24, 2017, the Veteran is in receipt of a 40 percent rating for forward flexion of the thoracolumbar spine limited to 30 degrees.  See 38 C.F.R. § 4.71, DC 5237.  The Veteran is not entitled to a disability rating higher than 40 percent for this appeal period.  

To warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).  

At the January 2017 examination, the Veteran was able to achieve forward flexion to 30 degrees and had a combined range of motion of 135; his spine was not ankylosed.  All of the outpatient evaluations reflect the Veteran was able to achieve some degree of forward flexion, extension, and both lateral bending and side rotation; his spine was not ankylosed.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a higher rating under the general rating formula is not available.  There is also no evidence of IVDS with incapacitating episodes having a total duration of at least 6 weeks, thus, a higher rating does not need to be considered under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243.

In sum, ratings in excess of 10 percent rating prior to January 24, 2017, and in excess of 40 thereafter are not warranted.  See 38 U.S.C.A. § 5107(b).

B. Radiculopathy 

In a September 2012 rating decision, the RO awarded separate 20 percent evaluations for radiculopathy affecting each leg, effective August 22, 2012.

Under DC 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520 (2016).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.


Entitlement to a Separate Rating for Left Lower Extremity Prior to August 22, 2012

The record shows the Veteran has experienced radiculopathy that warrants a separate rating back to August 2009, the date the Veteran submitted a claim for an increased rating for his back disability.  

Private treatment records in July 2004, December 2004, January 2005, and August 2005 (prior to the appeal period) show complaints of pain radiating to his left thigh and foot.  Also, records dated in December 2008 from the Advanced Orthopaedic Centers indicate the Veteran suffered from radiculitis.  The same diagnosis was provided in August 2009, but an opinion on its severity was not provided.

At the October 2009 VA examination, the Veteran described numbness in his feet and left calf pain described as feeling like an ice pick turning in his calf.  Although the Lasegue's test was not positive, the examiner diagnosed the Veteran with radicular symptoms in the left lower extremity.  As noted, the examiner characterized it as mild, constant, and daily.  The sensory and reflex examinations were normal.

VA Medical Center notes from March 2011 show complaints of back pain with left lower extremity radiculopathy with motor and sensory testing within normal limits.  

Advanced Orthopaedic Centers clinical notes from November 2011 reveal straight leg tests caused hamstring pain in the left leg, but the Lasègue test was negative.  Deep tendon reflexes in the left lower extremity were 1/4 for the patellar tendon and 0/4 for the Achilles tendon.  Another note from March 2012 indicates deep tendon reflexes in the left lower extremity were 0/4 for the patellar tendon and 0/4 for the Achilles tendon.  

The preponderance of the evidence, and resolving all doubt in favor of the Veteran, indicates that a rating of 10 percent is warranted for radiculopathy of the left lower extremity, with an effective date of August 31, 2009, the date the Veteran submitted his claim for an increased rating for his back disability.  The records indicate the Veteran had radiating pain on the left lower extremity, specifically the calf.  The only record that mentions the severity characterized it as mild.  Further the objective testing at the October 2009 revealed normal sensory and reflexes.  

The evidence of record prior to August 22, 2012 indicates no paralysis, weakness, atrophy, loss of tone, disturbed circulation, or significant muscle weakness.  Based on these findings, the Board finds that the overall level of impairment reflected by the above findings represents mild, rather than moderate or moderately severe disability.  With no evidence to indicate the radiculopathy was moderate or moderately severe, no higher than a 10 percent rating is warranted.

Entitlement to a Separate Rating for Right Lower Extremity Prior to August 22, 2012

The record also shows the Veteran suffered from right leg radiculopathy as far back as May 2007, prior to the filing of the increased rating claim.  July 2007 private treatment records from Advanced Orthopaedic Centers show the Veteran had a positive Lasègue test on the right.  He also had a positive straight leg test on his right leg.  In December 2008, the Veteran complained of stiffness and weakness in his hips and legs, particularly in the right.  Notably, his gait was reciprocal and mildly antalgic to the right, with some paraspinal spasm.  

The October 2009 VA examination noted mild pain in the right and left groin, although objective testing revealed normal sensory and reflexes.

Advanced Orthopaedic Centers clinical notes from November 2011 reveal right straight leg raising caused back pain; Lasègue test was negative.  Tests in November 2011 and in March 2012 show deep tendon reflexes in the right lower extremity were 0/4 for the patellar tendon and 1/4 for the Achilles tendon.  

The preponderance of the evidence, and resolving all doubt in favor of the Veteran, indicates a rating of 10 percent is warranted for radiculopathy of the right lower extremity, with an effective date of August 31, 2009, the date the Veteran submitted his claim for an increased rating for his back disability.  The evidence of record suggests the radiculopathy was no more than mild as there was no paralysis, weakness, atrophy, loss of tone, disturbed circulation, or significant muscle weakness.  The overall level of impairment reflected by the above findings represents mild rather than moderate or moderately severe disability; therefore, the next higher rating of 20 percent is not warranted.

Higher Ratings for Left and Right Lower Extremity Radiculopathy beginning August 22, 2012

The Veteran's radiculopathy affecting his right and left lower extremities is rated at 20 percent from August 22, 2012.  The evidence does not support a rating in excess of 20 percent for either lower extremity during this appeal period.  

The August 2012 VA examination showed reflexes were normal in the right and left knees, as well as the right and left ankle.  Sensory examinations were all normal and straight leg tests were normal.  The examiner found moderate numbness in both lower extremities.  No other signs or symptoms of radiculopathy were present.

The April 2014 VA examination showed mild, constant pain in both lower extremities.  The examiner indicated the nerve roots involved were the L4/L5/S1/S2/S3.  Muscle strength was normal on both sides for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Reflex and sensory examinations were all normal.  The examiner found a negative straight leg test on the right side, but a positive test on the left side.  The examiner concluded the severity of radiculopathy was mild on both sides.

The January 2017 VA examination showed moderate, constant pain in both lower extremities.  The examiner indicated the nerve roots involved were the L4/L5/S1/S2/S3.  He also found severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in both lower extremities.  Muscle strength was normal on hip flexion, ankle dorsiflexion, and great toe extension, but rated 4/5 (indicating active movement against some resistance) on bilateral knee extension and ankle plantar extension.  Reflex examination was normal for both sides.  Sensory examination was decreased in bilateral lower leg/ankle and both feet/toes.  The examiner concluded the severity of the radiculopathy was mild.

The private treatment records show decreased deep tendon reflexes and subjective complaints of numbness, but no circulatory problems or atrophy.

The preponderance of the evidence does not support a rating in excess of 20 percent for either lower extremity from August 22, 2012.  A higher evaluation of 40 percent is only warranted if the incomplete paralysis of the sciatic nerve is moderately severe.  

VA examiners concluded that the Veteran's bilateral lower extremity radiculopathy is best characterized as mild, even taking all of his subjective symptoms into account.  The evidence of record does not indicate impairment beyond moderate incomplete paralysis of the either lower extremity.  For example, muscle strength testing has only been shown to be slightly diminished (4/5 at January 2017 VA examination), reflexes were not diminished, and sensory deficits were only mildly decreased in January 2017 after having been normal at all previous examinations.  Given that the record is absent findings of atrophy, loss of tone, trophic changes, or disturbed circulation in the lower extremities -  a higher rating is not supported.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for radiculopathy of the bilateral lower extremities from August 22, 2012.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A higher evaluation for lumbosacral strain with degenerative disc disease and spinal stenosis rated 10 percent prior to January 24, 2017; and 40 percent thereafter is denied.

A separate 10 percent rating for radiculopathy of the left lower extremity prior to August 22, 2012 is granted.

A separate 10 percent rating for radiculopathy of the right lower extremity prior to August 22, 2012 is granted.

A rating in excess of 20 percent for radiculopathy of the left lower extremity from August 22, 2012 is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity from August 22, 2012 is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


